Citation Nr: 1456739	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-42 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1972 to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for service connection for a psychiatric disorder.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file. 

The Board previously remanded this matter in January 2014, April 2014, and October 2014.  As the case must be remanded again, any discussion of whether the Board's directives have been completed is premature.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A brief history of the claim illustrates the almost unbelievable need for a fourth remand.

Prior to the Board's first remand, the Veteran underwent a VA examination in May 2010, and an opinion was offered in December 2012.  In its January 2014 remand, the Board concluded that the prior examination and opinion were inadequate, and it remanded the matter for a new examination.

Such an examination was conducted in March 2014.  The Board again found this examination to be inadequate, and it remanded the matter again in April 2014.

After that remand, the Veteran was scheduled for, but did not attend, a new examination.  While a failure to attend a scheduled examination ordinarily means that the Board will decide the claim based on the evidence of record, two facts led the Board not to take this option.  First, the new examination was required by VA's failure to provide an adequate examination; it seemed unfair to punish the Veteran for one failure when VA has had three chances to get it right.  Second, the claim file was devoid of any evidence of when and how the Veteran was notified of this new examination.  

Accordingly, the Board remanded the matter in October 2014.  The Board again ordered the Veteran to be scheduled for a new examination.  It also specifically instructed VA to document all attempts to schedule the Veteran for this new examination in his claim file.

Since this most recent remand, it appears that VA attempted to schedule the Veteran for an examination in November 2014; the Veteran did not attend this examination.  That said, VA failed to document its attempts to schedule the Veteran for his new examination, in clear violation of the Board's directives.  Beyond an October 2014 letter to the Veteran notifying him that he would be scheduled for a new examination, there is no other correspondence in the claim file between VA and the Veteran showing that he was notified of the date and time of his new examination.  Indeed, treatment records added to the file since the time of the prior remand show that the Veteran was treated at a VA facility only four days after his "scheduled examination."  

A final determination in this case has been delayed multiple times by VA's inability to follow clear and concise directions.  This case must once again be remanded in an effort to obtain the evidence the Board needs to properly decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric disorders examination by a psychiatrist, but not by anyone who has previously examined the Veteran.  

All attempts to schedule the Veteran for this examination must be documented in the claim file.  

The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  From what psychiatric disorder or disorders does the Veteran currently suffer?  Has he suffered from any other disorders since filing his claim in June 2008?

b)  Is it least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder from which the Veteran currently suffers, or from which he has suffered at any time during the appeal period, is related to his active service?

c)  Does the evidence of record clearly and undebatably demonstrate that any currently diagnosed psychiatric disorder, or any psychiatric disorder diagnosed at any time during the appeal period, existed prior to his active service?  If so, was this preexisting disorder clearly and undebatably not aggravated by the Veteran's active service?  

The term "aggravation" means an increase in the severity of the psychiatric disorder that is not due to the natural progress of the underlying disorder.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  If the Veteran does not attend a scheduled examination,  prior to returning the case to the Board, VA must ensure that all attempts to schedule the Veteran for such examination have been documented in the claim file.  If no such attempts are documented, do not return the case to the Board.  Instead, repeat all the instructions from the first directive.  

3.  Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




